DETAILED ACTION
This action is in reply to papers filed 2/23/2021. Claims 1-5 and 7-19 are pending with claims 1-5 and 7-11 examined herein.

       Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20170173186, Published 6/22/2017.


        Maintained Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 6-7, filed 2/23/2021, with respect to the 35 U.S.C §103(a) rejection of claims 1-5 and 7-11 as being unpatentable over Asada et al. (Wound Repair Regen. Jul-Aug 2012; 20(4):601-10), Kraft et al. (Infect Immun. 1986 Jun; 52(3):707-13.), Zuluaga et al. (BMC Infect Dis. 2006 Mar 17; 6:55) and Zurawski et al. (Bacteriol. 2012 Mar; 194(6):1619-20) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claim 1-5 and 7-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (Wound Repair Regen. Jul-Aug 2012; 20(4):601-10), Kraft et al. (Infect Immun. 1986 Jun; 52(3):707-13), Zuluaga et al. (BMC Infect Dis. 2006 Mar 17; 6:55) and Zurawski et al. (Bacteriol. 2012 Mar; 194(6):1619-20). Note that the rejection is maintained for the reasons articulated in the previous office action and will not be reiterated herein. 


Applicant’s Arguments/Response to Arguments 
Applicant Argues:  Although Asada teach a rat would infection model with full skin thickness wound, method used in Asada has some clear restrictions, which when combined with the other prior art reference wound not have reached the claimed invention. For example, Asada stated that the inoculation should occur 1 day after wounding to reduce mortality, and an inoculation threshold between 2.06x109 and 4.12x109, which would decide between wound colonization vs. wound infection. Asada also requires continued spreading of bacteria suspension over the wound to establish the wound infection model. A person with ordinary skills in the art when combining the teaching of the prior art references must maintain these 
Claimed invention however, required only a diminutive amount of inoculant (5x104 AB),
which is far smaller than Asada's 4.12 x109 or Kraft's 25x109 SA. In the claimed invention, the
mice are inoculated the same day of wounding, they don't require continues spreading of the bacteria suspension over wound and can be tested as soon as 4 hours after inoculation.

In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Particularly, Applicant’s argument that the claimed invention ‘required only a diminutive amount of inoculant’ is not persuasive.  Notably, the requirement for the inoculant to diminutive was canceled from claim 1 in the claims listing of 8/28/2019, see below.

          
    PNG
    media_image1.png
    515
    828
    media_image1.png
    Greyscale

And while Examiner acknowledges use of a ‘small inoculating dose’ (see para. 32 of PgPub), it is important to note that although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Examiner’s emphasis). Note that this is also applicable to Applicant’s argument that the mice of the instant application are inoculated the same day of wounding and therefore do not require continuous spreading of the bacteria suspension over wound, as alleged of Asada by Applicant. This is because the requirement for the mice to be inoculated on the same day of wounding is not claimed.  Furthermore, Examiner would like to point out that element (e) of claim 1 (see below) only requires the wound infection to develop for at least 4 hours before testing. Element (e) does not require testing to occur after 4 hours of wound development. To put it another way, element (e) is interpreted to mean that testing can take place at any time after 4 hours (e.g. 5 hours or 30 hours). 

    PNG
    media_image2.png
    515
    748
    media_image2.png
    Greyscale

Applicant argues: 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, neither Zuluaga nor Zurawski need have taught a full-thickness model as this is taught in Asada. Moreover, Applicant’s argument regarding the model of Kraft is unclear. It is well known in the art that cyclophosphamide is used to inhibit, for an amount of time, healing in animal models of wounds~ allowing wound to develop on said animal models. Furthermore, given Kraft’s statement that cyclophosphamide injection was necessary to allow the virulent pathogen to colonize the epidermal layers without clearance by phagocytes, one of ordinary skill in the art, developing an animal wound model, would have found it prima facie obvious to apply cyclophosphamide prior to inoculation for the same exact purpose.  
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632